Citation Nr: 1450246	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2014 the Veteran testified at a videoconference hearing held before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the videoconference hearing before the undersigned, the Veteran indicated that he was awarded Social Security Administration (SSA) disability benefits.  In April 2014 the Veteran submitted a September 2013 award letter stating that the Veteran had been awarded SSA disability benefits.  A review of the claims file reflects that the statement of the case indicates that in May 2009 SSA records were received.  However, the Board finds that all pertinent SSA disability records cannot be of record since the Veteran was not informed that he was in fact awarded SSA disability benefits until September 2013.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  As such, the Board concludes that the AOJ should attempt to obtain a copy of the SSA decision and any medical records upon which that decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The claims file contains a July 2011 letter reflecting that the Veteran had completed an application for vocational rehabilitation and employment services through VA.  Records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the Veteran's claim on appeal.  38 C.F.R. § 3.159(c) (2013).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand.

Review of the record also reflects that the Veteran receives treatment through VA.  The claims file contains VA treatment records through September 2011, and then from March 2013, March 2014, and May 2014.  As such, on remand, an attempt should be made to obtain all up to date treatment records, to include those from September 2011 to March 2013 and from March 2013 to March 2014, and May 2014 through the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board finds that the current evidentiary record is insufficient to allow proper adjudication of the issue of entitlement to TDIU.  The May 2009 VA mental disorders examiner seemed to acknowledge the Veteran's report of being unable to work due to his mental and medical conditions, but opined that the Veteran "might benefit from a part-time job in an uncrowded or short hours."  The May 2009 VA joints examiner stated that the Veteran is not 100 percent unemployable.  In light of the record, the Board finds that a current medical opinion addressing the overall impact of the Veteran's service-connected disabilities on his employability would be helpful in adjudicating the TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records dating from September 2011 to March 2013, from March 2013 to March 2014, and from May 2014 to the present, to include but not limited to records from the VA Medical Center in Battle Creek, Michigan.  Associate the records with the claims file.

2.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

3.  Obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), as well as the medical records on which that decision was based.  All development efforts should be appropriately documented, to include any negative response.

4.  Schedule the Veteran for a VA examination in order to assess the Veteran's ability to obtain and maintain gainful employment based upon his service-connected disabilities.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (depressive disorder with anxiety, retropatellar pain syndrome with mild degenerative changes of the right knee, and retropatellar pain syndrome with mild degenerative changes of the left knee status post arthroscopy), either alone or in concert, prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.  

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

A complete rationale must be provided for all opinions expressed.

5.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for the VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.
 
6.  Thereafter, readjudicate the Veteran's claim in light of all of the evidence of record.  If any benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



